DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

Species I: Claims 4 and 8. Drawn to an ink jet printer comprising an ink jet head, a vapor supply portion, wherein a density of the vapor is higher than a density of air and wherein the vapor supply portion comprises a porous body wet with a solvent including the same material as a component of the solvent contained in the ink.

Species II: Claims 4 and 9. Drawn to an ink jet printer comprising an ink jet head, a vapor supply portion, wherein a density of the vapor is higher than a density of air and wherein the vapor supply portion comprises a pool configured to retain a solvent including the same material as a component of the solvent contained in the ink.

Species III: Claims 4 and 10. Drawn to an ink jet printer comprising an ink jet head, a vapor supply portion, wherein a density of the vapor is higher than a density of air and wherein the vapor supply portion comprises a sprayer configured to spray a mist of a solvent including the same material as a component of the solvent contained in the ink.

Species IV: Claims 5 and 8. Drawn to an ink jet printer comprising an ink jet head, a vapor supply portion, wherein a density of the vapor is lower than a density of air and 

Species V: Claims 5 and 9. Drawn to an ink jet printer comprising an ink jet head, a vapor supply portion, wherein a density of the vapor is lower than a density of air and wherein the vapor supply portion comprises a pool configured to retain a solvent including the same material as a component of the solvent contained in the ink.

Species VI: Claims 5 and 10. Drawn to an ink jet printer comprising an ink jet head, a vapor supply portion, wherein a density of the vapor is lower than a density of air and wherein the vapor supply portion comprises a sprayer configured to spray a mist of a solvent including the same material as a component of the solvent contained in the ink.

 The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species; and all of the different species are different embodiments of a solvent vapor supply system in an ink jet printing apparatus comprising an ink jet head. In addition, these species are not obvious variants of each other based on the current record.

4.	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

5.	Currently, claims 1-3, 6-7 and 11-17 are generic.

6.	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
 	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; and/or 
 	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and/or 
 	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

7.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

8.	The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out 

9.	Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
10.	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
12.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YAOVI M AMEH/            Primary Examiner, Art Unit 2853